Order entered August 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00683-CV

       IN THE GUARDIANSHIP OF CLARENCE LAMAR NORSWORTHY, AN
                       INCAPACITATED PERSON

                         On Appeal from Probate Court Number 2
                                  Dallas County, Texas
                  Trial Court Cause Nos. PR-06-3704-2 and PR-16-1331-2

                                           ORDER
       We GRANT court reporter Terri Etekochay’s August 10, 2016 request to extend time to

file the reporter’s record and ORDER the reporter’s record filed no later than August 12, 2016.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE